IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 97-30199
                         Conference Calendar


WADE P. JACKSON,

                                          Plaintiff-Appellant,

versus

JOHNNY SCOTT, Captain,

                                          Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 94-CV-336-B
                      --------------------
                        February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Wade P. Jackson, Louisiana prisoner No. 113076, has filed a

motion for permission to file a supplemental brief and a “Motion

for Written Verification and Answers.”   The motions are DENIED.

     Jackson argues that the district court erred by entering

summary judgment in favor of the defendant without allowing

Jackson to complete discovery of his medical records.    Jackson

has failed to show that the district court abused its discretion

by entering summary judgment without ordering further discovery.

Richardson v. Henry, 902 F.2d 414, 417 (5th Cir. 1990).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     For the first time on appeal, Jackson argues that the

defendant sprayed a “whole can” of mace into his cell and that he

has suffered permanent injuries as a result.   These allegations

were not presented to the district court and they involve factual

matters that cannot be decided by this court for the first time

on appeal.   Robertson v. Plano City of Texas, 70 F.3d 21, 23 (5th

Cir. 1995); United States v. Vital, 68 F.3d 114, 119 (5th Cir.

1995).

     AFFIRMED; MOTIONS DENIED.